Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	This application contains claims directed to the following patentably distinct species:
	Species I: an embodiment wherein the following travel comprises searching for a leading vehicle based on motion performance of each the following vehicle and the leading vehicle, further searching based on a departure point and a destination, and generating a travel plan based on the departure point to the destination (Specification ¶ 150-153 First Embodiment and Second Embodiment).
	Species II: an embodiment wherein the following travel comprises transmitting a request to provide a cut-in preventing member between a following vehicle and a leading vehicle based on information representing a maximum speed of the following travel such that the leading vehicle can easily be caused to travel such that the following vehicle can follow it (Specification ¶ 135-148, Sixth Embodiment).
	The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species and each species present a unique and different way of causing a following vehicle to perform following travel following a leading vehicle. In addition, these species are not obvious variants of each other based on the current record.
	Species I has mutually exclusive characteristics from Species II because the invention searches for a leading vehicle that the following vehicle follows based on a departure point and a destination desired by a user of the following vehicle and generating a travel plan based on the departure point and destination. Species II has mutually exclusive characteristics from Species I because the invention transmits a notification for requesting to provide a cut-in preventing member between the following vehicle and leading vehicle, based upon maximum speed of the following travel. Furthermore, in the Applicant’s specification, ¶ 148, “in this embodiment,” referring to Species II, “it is not essential to generate a travel plan from a departure point to a destination”, and “in this embodiment, it is not essential to search for the leading vehicle.”
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, no claims are generic to both Species I and Species II.
	There is a search and/or examination burden for the patentability distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In order to search each of the species, each would need its own different field of search, for example:
Following travel based upon a departure point and a destination thereby generating a travel plan.
A cut-in preventing member between the following vehicle and the leading vehicle based upon a maximum speed of the following travel.
In this regard, there is minimal search overlap between the field of search for the different species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Michael J. D’Aurelio on 8/2/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.L./Examiner, Art Unit 3669          


/Nadeem Odeh/Primary Examiner, Art Unit 3669